Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Examiner acknowledges the amendment to claims 1 and 17.  The previous 02 rejections are withdrawn.  New rejections are set forth herein and made final.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-13, and 15-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 17 recite the limitations “a third frame connecting the second frame… a fourth frame connecting the second frame..” .  The verbiage is unclear if the third and fourth frames are connecting the second frame to something else or if the third and fourth frames are connected to the second frame.  As such the claim is determined to be indefinite.  For examination purposes, it will be interpreted as “connected to” instead of “connecting the”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 8-10, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Janzen (US2016/0073839).
Regarding claim 1 (Currently Amended) Janzen discloses cleaning robot comprising: 
a fixed body (Item 30); 
a traveling part (Paragraph [0050] “wheels”) provided at a lower portion of the fixed body to enable the cleaning robot to move along a floor surface; 
a suction part (Paragraph [0062] “suction unit”) provided at the fixed body to suck foreign materials from the floor surface; 
a movement frame (Item 46) supported by the fixed body, the movement frame being movable horizontally with respect to the fixed body; and 
a cover (Item 44) surrounding the fixed body, the cover being secured to the movement frame, 
wherein the movement frame is provided between the cover and the fixed body to permit limited movement of the cover with respect to the fixed body, 
wherein the movement frame includes a plurality of frames , 
wherein the plurality of frames includes (Examiner Annotated Drawing A): 
a first frame located above the fixed body (top horizontal support); 
a second frame located at a front side of the fixed body (central vertical support); 
a third frame connected to (discussed above) second frame and located at a first lateral side of the fixed body (middle horizontal support); 
a fourth frame connected to (discussed above) second frame and located at a second lateral side of the fixed body (middle horizontal support); 

a sixth frame formed perpendicular to the first frame and connecting the first frame to the fourth frame (vertical support), 
wherein the predetermined distance corresponds to a maximum movement distance of the movement frame and the 
wherein a height of the first frame from the floor surface is different from heights of each of the second, third and fourth frames from the floor surface (the top horizontal is above all the other supports/frames).  
Janzen fails to explicitly disclose wherein the third frame and the fixed body is spaced apart from each other in a horizontal direction by greater than a predetermined distance, and wherein the fourth frame and the fixed body is spaced apart from each other in a horizontal direction by greater than the predetermined distance (Examiner Annotated Drawing B, D1 is less than D2.  Drawings can’t be relied upon per MPEP 2125).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the spacing of the frame members and/or the predetermined distance of the displacement of the cover.  Changing the frame members and/or the predetermined distance would change depending on the size, weight, and speed.  Frames are commonly optimized depending on the apparatus.  Since such a modification would involve a mere change in the size of a component (A change in size is generally recognized as being within the level of ordinary skill in the art MPEP2144.04). Please note that in the instant application, paragraph [0080-81], applicant has not disclosed any criticality for the claimed limitations.


    PNG
    media_image1.png
    209
    655
    media_image1.png
    Greyscale

Examiner Annotated Drawing A

    PNG
    media_image2.png
    413
    693
    media_image2.png
    Greyscale

Examiner Annotated Drawing B
Regarding claim 2 (Original) Janzen discloses the cleaning robot according to claim 1, wherein the traveling part comprises a plurality of wheels (Paragraph [0050] “wheels).  
Regarding claim 3 (Original) Janzen discloses the cleaning robot according to claim 1, further comprising a side brush protruding from a front lower end of the cover (Item 351, bottom is considered to be a side).  
Regarding claim 8 (Previously Presented) Janzen discloses the cleaning robot according to claim 1, wherein the movement frame further includes at least one fastening frame connected to at least one of the first, second, third and fourth frames, the at least one fastening frame being fastened to the cover at at least one point (Paragraph [0069], “screw connection”).  
Regarding claim 9 (Original) Janzen discloses the cleaning robot according to claim 1, further comprising: a plate (Item 80) provided on the fixed body; an inner body (Item 64) contacting an upper surface of the plate; and a movement shaft (Item 94) connecting the movement frame to the inner body, wherein the inner body is horizontally movable with respect to the plate.  
Regarding claim 10  (Original) Janzen discloses the cleaning robot according to claim 9, wherein the inner body horizontally moves according to external force applied to the cover (Paragraph [0069] the movement frame moves the different assemblies to the left and right).  
Regarding claim 12  (Original) Janzen discloses the cleaning robot according to claim 1, further comprising at least one elasticity setting part (Item 110) provided between the movement frame and the fixed body to support the movement frame relative to the fixed body.  
Regarding claim 16  (Original) Janzen discloses the cleaning robot according to claim 12, wherein the at least one elasticity setting part includes: a plate (Item 80) provided on the fixed body; an inner body (Item 64) contacting an upper surface of the plate; and a movement shaft (Item 94) connecting the movement frame to the inner body, BIRCH, STEWART, KOLASCH & BIRCH, LLPJTE/APT/aptApplication No.: 15/861,404Docket No.: 3449-3221PUS1 Reply to Office Action of December 15, 2020Page 5 of 14 wherein the inner body is horizontally movable with respect to the plate.  

Claims 11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Janzen (US2016/0073839) in view of Kisela (US20050055792).
Regarding claim 11 (Original) Janzen discloses the cleaning robot according to claim 1, further comprising: a first plate (Item 80) portion provided at a front portion of the fixed body; a first inner body (Item 64) contacting an upper surface of the first plate portion; a first movement 
Kisela teaches a robot cleaner with front (Items 320, 322, and 324) and rear bump detection (Items 152 and 148).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to duplicate the front assembly of Janzen onto its rear as taught by Kisela.  Doing so would allow the robot of Janzen to know when it has backed into an obstacle.  Further since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (see MPEP2144.04). (The combination would but a second bumper assembly on the rear of Janzen’s robot.  Which would give a set of items 110, 80, 64, and 94 at each corner.  Choosing any 3 would provide a triangle).
Regarding claim 13 (Original) Janzen discloses the cleaning robot according to claim 12, wherein the at least one elasticity setting part includes: a first elasticity setting part provided at a front side of the fixed body.  Janzen fails to explicitly disclose a second elasticity setting part provided at a left rear portion of the fixed body; and a third elasticity setting part provided at a right rear portion of the fixed body, wherein the first, second and third elasticity setting parts are arranged in a triangular shape.  
Kisela teaches a robot cleaner with front (Items 320, 322, and 324) and rear bump detection (Items 152 and 148).  It would have been obvious to one of ordinary skill in the art 
Regarding claim 15 (Previously Presented) Janzen in view of Kisela disclose the cleaning robot according to claim 13, wherein the first elasticity setting part is connected to the second frame, and wherein the second elasticity setting part and the third elasticity setting part are connected to the first frame (all parts are part of the same robot, which means all parts are “connected”.  

Claims 7, 17, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Janzen (US2016/0073839) in view of Kawagoe (US20070032904).
Regarding claim 7 (Previously Presented) Janzen discloses the cleaning robot according to claim 1.  Janzen fails to explicitly disclose wherein first, second, third and fourth frames are spaced apart from the cover by the predetermined distance (Janzen is silent about the thickness of Item 74 and the dimension of 74 to the cited frame members). 
Kawagoe teaches wherein first, second, third and fourth frames (Items 30b and 30f) are spaced apart from the cover by the predetermined distance (Examiner Annotated Drawing 7, Item 27 appears to be at least the length of Item 31).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the spacing of the frame members to the cover of Janzen with the spacing between the movement frame and the cover.  Changing the spacing between the cover and the movement frame would 

    PNG
    media_image3.png
    426
    417
    media_image3.png
    Greyscale


Regarding claim 17 (Currently Amended) Janzen discloses a robot comprising: 
a fixed body (Item 30); 
a traveling part (Paragraph [0050] “wheels”) provided at a lower portion of the fixed body to enable the cleaning robot to move along a floor surface; 
a suction part (Paragraph [0062] “suction unit”) provided at the fixed body to suck foreign materials from the floor surface; 
a movement frame (Item 46) supported by the fixed body, the movement frame being movable horizontally with respect to the fixed body; and 
a cover (Item 44) surrounding the fixed body, the cover being secured to the movement frame, 

wherein the movement frame includes a plurality of frames , 
wherein the plurality of frames includes (Examiner Annotated Drawing A): 
a first frame located above the fixed body (top horizontal support); 
a second frame located at a front side of the fixed body (central vertical support); 
a third frame connected to (discussed above) second frame and located at a first lateral side of the fixed body (middle horizontal support); 
a fourth frame connected to (discussed above) second frame and located at a second lateral side of the fixed body (middle horizontal support); 
a fifth frame formed perpendicular to the first frame and connecting the first frame to the third frame (vertical support) ; and 
a sixth frame formed perpendicular to the first frame and connecting the first frame to the fourth frame (vertical support), 
at least one fastening frame connected to at least one of the first, second, third and fourth frames (Paragraph [0069], “screw connection”), 
wherein a height of the first frame from the floor surface is different from heights of each of the second, third and fourth frames from the floor surface (the top horizontal is above all the other supports/frames), 
wherein the at least one fastening frame is fastened to the cover at at least one point, 
wherein the predetermined distance corresponds to a maximum movement distance of the movement frame and the cover (shown best in Figures 6 and 7, Item 92 limits the movement. In Examiner Annotated Drawing B, the size of Item 92 is highlighted by “D1”).  
Janzen fails to explicitly disclose wherein the third frame and the fixed body is spaced apart from each other in a horizontal direction by greater than a predetermined distance, and wherein the fourth frame and the fixed body is spaced apart from each other in a horizontal 
Janzen fails to explicitly disclose wherein first, second, third and fourth frames are spaced apart from the cover by the predetermined distance (Janzen is silent about the thickness of Item 74 and the dimension of 74 to the cited frame members). 
Kawagoe teaches wherein first, second, third and fourth frames (Items 30b and 30f) are spaced apart from the cover by the predetermined distance (Examiner Annotated Drawing 7, Item 27 appears to be at least the length of Item 31).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the spacing of the frame members to the cover of Janzen with the spacing between the movement frame and the cover.  Changing the spacing between the cover and the movement frame would ensure the movement frame and cover could properly articulate without colliding into the fixed frame. 
Regarding claim 18 (Previously Presented) Janzen in view of Kawagoe disclose the robot according to claim 17, further comprising an elasticity setting part (Janzen Item 110)  provided between the movement frame and the fixed body to support the movement frame relative to the fixed body.  
Regarding claim 19 (Previously Presented) Janzen in view of Kawagoe disclose the robot according to claim 18, wherein the elasticity setting part includes: a plate (Janzen; Item 80) provided on the fixed body; an inner body (item 64) contacting an upper surface of the plate; and a movement shaft (Item 94) connecting the movement frame to the inner body, wherein the inner body is horizontally movable with respect to the plate.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849.  The examiner can normally be reached on Monday thru Friday 8AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723